The attorney for appellee has filed a motion to dismiss the appeal in this cause and upon consideration, it is
Ordered that the said motion be and the same is hereby granted and the appeal in this cause commenced by notice of appeal filed in the Circuit Court for Broward County, Florida, on February 1, 1962, be and the same is hereby dismissed. It is further
Ordered that the sum of Two Hundred Dollars ($200.00) be and the same is hereby allowed as a reasonable fee for services rendered in this Court by the attorney for Appellee.